DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08/17/2021 have been entered. Claims 2, 4-7, 9-21 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836, of record) in view of Sakar (US 2019/0339770, of record) and Young (US 2019/0354174, of record).
Regarding claim 9, Miller discloses a method (see Fig 3C and 6) for operating an electronic contact lens (see Fig 3C; 320, contact lens) that contains a femtoprojector (see Fig 3C; 310, femtoprojector), the femtoprojector projecting images onto a user's retina (see Fig 3C; Para [0029]; 310 projects images, 364 onto retina 358), the method comprising: detecting onset of a saccade based on motion of the user's eye (see Fig 4; Para [0044]; motion detection system 410 determines whether motion is a saccade or smooth pursuit motion)
Miller does not disclose during the saccade, predicting an endpoint of the saccade comprising: taking samples of the motion of the user's eye; fitting the samples to a parameterized function for saccadic motion, wherein the parameterized function is symmetric with respect to a midpoint of the saccade and the symmetric parameterized function includes a first half and a second half, detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half; and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade. Miller and Sarkar are related because both disclose methods for operating eye-tracking systems. 
Sarkar discloses a method for operating eye-tracking systems (see Fig 6) wherein during the saccade, predicting an endpoint of the saccade comprising: taking samples of the motion of the user's eye (see Fig 6; Para [0071-0073]; samples of eye motion are taken from which an endpoint is detected); fitting the samples to a parameterized function for saccadic motion (see Fig 6; Para [0073]; velocity data is fit to a curve), wherein the parameterized function is symmetric with respect to a midpoint of the saccade (see Fig 6; Para [0073]; function could be a parabola which is symmetric about a midpoint) and the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller with during the saccade, predicting an endpoint of the saccade comprising: taking samples of the motion of the user's eye; fitting the samples to a parameterized function for saccadic motion, wherein the parameterized function is symmetric with respect to a midpoint of the saccade and the symmetric parameterized function includes a first half and a second half of Sakar for the purpose of improving the image quality of the device through predictive modelling of saccades. Miller in view of Sakar does not disclose wherein detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half; and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade. Miller in view of Sakar and Young are related because both disclose methods for saccade endpoint prediction. 
Young discloses the method (see Fig 7) wherein detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half (see Fig 7; Para [0079-0081]; Prediction of landing point may be done at a midpoint using a first segment of a velocity graph); and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade (see Fig 7; Para [0139]; adjustment of the rendered image may be accomplished based on the predicted endpoint of the saccade).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar with detecting completion of the 
Regarding claim 2, Miller in view of Sakar and Young discloses the method of claim 9 (Miller: see Fig 3C and 6), wherein detecting onset of the saccade comprises detecting acceleration or jerk of the user's eye exceeding a threshold (Miller: Para [0074]; acceleration of eye is determined and either a smooth motion or saccade is determined based on acceleration threshold).
Regarding claim 4, Miller in view of Sakar and Young discloses the method of claim 9 (Miller: see Fig 3C and 6), wherein the samples are samples of angular acceleration of the user's eye (Miller: see Fig 6; Para [0073, 0074]; motion of user’s eye is determined from samples of acceleration).
Regarding claim 5, Miller in view of Sakar and Young discloses the method of claim 9 (Sakar: see Fig 6), wherein the samples are samples of angular velocity of the user's eye (Sakar: see Fig 6; Para [0072, 0073]; data samples are of velocity of user’s eye).
Regarding claim 6, Miller in view of Sakar and Young discloses the method of claim 9 (Sakar: see Fig 6), wherein the parameterized function is based on a sigmoid function for angular position of the user's eye (Sakar: see Fig 8; Para [0073-0074]; the predicted fit is a sigmoidal function for angular position).
Regarding claim 7, Miller in view of Sakar and Young discloses the method of claim 6 (Sakar: see Fig 6), wherein parameters for the sigmoid function include an amplitude of 
Regarding claim 11, Miller in view of Sakar and Young discloses the method of claim 9 (Sakar: see Fig 6) wherein parameters for the parameterized function account for differences in saccadic motion between different users (Sakar: see Fig 6; Para [0065]; calibration occurs that determines and saves different user constraints).
Regarding claim 12, Miller in view of Sakar and Young discloses the method of claim 9 (Young: see Fig 7), wherein predicting the endpoint of the saccade further comprises: buffering samples of the motion of the user's eye (Young: see Fig 7; Para [0133]; landing point is predicted based on motion detected at step 710); and predicting the endpoint based on buffered samples taken before onset of the saccade was detected (Young: see Fig 7; Para [0133]; landing point is predicted based on motion detected at step 710 before onset of saccade detected in step 730).
Regarding claim 13, Miller in view of Sakar and Young discloses the method of claim 9 (Young: see Fig 7), wherein fitting the samples to the parameterized function begins after reaching a midpoint of the saccade (Young: see Fig 7; Para [0079]; at a midpoint the predication engine may be configured to begin determining landing point) and predicting the endpoint of the saccade is completed within ten ms after reaching the midpoint of the saccade (Young: see Fig 5A; Para [0102]; predicting a landing point takes 3-5 frame periods each 8.3 ms of length, Examiner notes that prediction can be accomplished within ten ms if sampling data point is two frames before midpoint).
Regarding claim 14, Miller in view of Sakar and Young discloses the method of claim 9 (Young: see Fig 7), wherein fitting the samples to the parameterized function predicting 
Regarding claim 15, Miller in view of Sakar and Young discloses the method of claim 9 (Sakar: see Fig 6) wherein predicting the endpoint of the saccade comprises using a lookup table to predict the endpoint (Sakar: see Fig 6; Para [0073]; endpoint estimation may use a simple lookup table to predict values).
Regarding claim 20, Miller discloses an eye-mounted display system (see Fig 3C; 320, contact lens) comprising: an electronic contact lens that is mountable on a user's eye (see Fig 3C; contact lens, 320, mounted on user’s eye, 300), wherein the electronic contact lens contains a femtoprojector that projects images onto a user's retina (see Fig 3C; contact lens contains femtoprojector, 310, that projects images onto user’s retina, 358); a saccade detector (see Fig 4; 410, motion detection system) that detects onset of a saccade based on motion of the user's eye (see Fig 4; Para [0044, 0060]; motion detection system, 410, detects saccade based on motion of eye).
Miller does not disclose a controller that: during the saccade, predicts an endpoint of the saccade comprising: taking samples of the motion of the user's eye; fitting the samples to a parameterized function for saccadic motion, wherein the parameterized function is symmetric with respect to a midpoint of the saccade and the symmetric parameterized function includes a first half and a second half; detecting completion of the first half; and predicting the endpoint of the saccade based on samples of the motion during the first half, and adjusts operation of the electronic contact lens based on the predicted endpoint 
Sarkar discloses an eye-tracking display system (see Fig 1) comprising: a controller that during the saccade, predicting an endpoint of the saccade comprising: taking samples of the motion of the user's eye (see Fig 6; Para [0071-0073]; samples of eye motion are taken from which an endpoint is detected); fitting the samples to a parameterized function for saccadic motion (see Fig 6; Para [0073]; velocity data is fit to a curve), wherein the parameterized function is symmetric with respect to a midpoint of the saccade (see Fig 6; Para [0073]; function could be a parabola which is symmetric about a midpoint) and the symmetric parameterized function includes a first half and a second half (see Fig 6; Para [0073]; parabola has a first half and second half defined by a midpoint).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller with a controller that: during the saccade, predicting an endpoint of the saccade comprising: taking samples of the motion of the user's eye; fitting the samples to a parameterized function for saccadic motion, wherein the parameterized function is symmetric with respect to a midpoint of the saccade and the symmetric parameterized function includes a first half and a second half of Sakar for the purpose of improving the image quality of the device through predictive modelling of saccades.
Miller in view of Sakar does not disclose wherein detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half; and adjusting operation of the electronic contact lens based on the predicted 
Young discloses the eye tracking display system (see Fig 2) wherein detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half (see Fig 7; Para [0079-0081]; Prediction of landing point may be done at a midpoint using a first segment of a velocity graph); and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade (see Fig 7; Para [0139]; adjustment of the rendered image may be accomplished based on the predicted endpoint of the saccade).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar with detecting completion of the first half, and predicting the endpoint of the saccade based on samples of the motion during the first half; and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade of Young for the purpose of improving image quality by improved saccade endpoint prediction.
Regarding claim 16, Miller in view of Sakar and Young discloses the method (Miller: see Fig 4) of claim 20, the motion of the user’s eye is measured by sensors in the electronic contact lens (Miller: see Fig 4; Para [0044]; motion detection is accomplished by sensors in contact lens). 
Regarding claim 19, Miller in view of Sakar and Young discloses the method (Miller: see Figs 3C and 4) of claim 20, wherein the electronic contact lens comprises a scleral contact lens containing the femtoprojector (Miller: see Fig 3C; contact lens is a scleral contact lens containing a femtoprojector, 310).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836, of record) in view of Sakar (US 2019/0339770, of record) and Young (US 2019/0354174, of record) as applied to claim 9 above, and further in view of Mallinson (US 2017/0068312).
Regarding claim 10, Miller in view of Sakar and Young discloses the method of claim 9. Miller in view of Sakar and Young does not disclose wherein detecting completion of the first half comprises detecting a zero crossing for angular acceleration of the user's eye. Miller in view of Sakar and Young and Mallinson are related because both teach methods for operating a device based on saccade detection. 
Mallinson discloses a method for operating a device based on saccade detection (see Fig 2 and 3) wherein detecting completion of the first half comprises detecting a zero crossing for angular acceleration of the user's eye (see Fig 2 and 3; Para [0035]; prediction system involves detection of deceleration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar and Young with wherein detecting completion of the first half comprises detecting a zero crossing for angular acceleration of the user's eye of Mallinson for the purpose of improving the image quality of the device through predictive modelling of saccades.
Regarding claim 21, Miller in view of Sakar and Young discloses the method of claim 9. Miller in view of Sakar and Young does not disclose wherein predicting the endpoint of the saccade is further based on predicting the midpoint of the saccade and based on the symmetry of the first half and the second half around the midpoint. Miller in view of 
Mallinson discloses a method for operating a device based on saccade detection (see Fig 2 and 3) wherein predicting the endpoint of the saccade is further based on predicting the midpoint of the saccade and based on the symmetry of the first half and the second half around the midpoint (see Figs 2 and 3; Para [0035, 0051]; prediction of endpoint is based on determining peak acceleration corresponding to a midpoint and from there using the symmetry of a know saccade function to predict an end point).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar and Young with wherein predicting the endpoint of the saccade is further based on predicting the midpoint of the saccade and based on the symmetry of the first half and the second half around the midpoint of Mallinson for the purpose of improving the image quality of the device through predictive modelling of saccades.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836, of record) in view of Sakar (US 2019/0339770, of record) and Young (US 2019/0354174, of record) as applied to claims 9 above, and further in view of Riguer (US 2021/0089119, of record) 
Regarding claim 17, Miller in view of Sakar and Young discloses the method (Miller: see Fig 3C and 4) of claim 1, wherein adjusting operation of the electronic contact lens (Miller: Para [0064-0067]; controller adjusts alignment of contact lens image source in response to motion of user’s eye) comprises: adjusting operation of electronic contact lens.

Riguer discloses the method (see Fig 2), wherein adjusting operation comprises adjusting operation of a right-eye and left-eye display device based on the predicted endpoint of the saccade (see Fig 2, 220; Para [0026-29]; rendered images on right and left eye are adjusted based on predicted saccade from unit 215). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar and Young with wherein adjusting operation comprises adjusting operation of a right-eye and left-eye display device based on the predicted endpoint of the saccade of Riguer for the purpose of improve image quality by allowing for adjustment of each individual eye. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of in view of Sakar (US 2019/0339770, of record) and Young (US 2019/0354174, of record) as applied to claims 9 above, and further in view of Edwin (US 2019/0324276, of record) 
Regarding claim 18, Miller in view of Sakar and Young discloses the method of claim 1. Miller in view of Sakar and Young does not disclose wherein detecting onset of the saccade and/or predicting the endpoint of the saccade are based on motion of both of the user’s eyes. Miller in view of Sakar and Young and Edwin are related because both teach methods for operating optical display devices. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Sakar and Young with wherein detecting onset of the saccade and/or predicting the endpoint of the saccade are based on motion of both of the user’s eyes of Edwin for the purpose of improve image quality by improved saccade prediction with data from both eyes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872